Knowlton, C. J.
In its Back Bay station in Boston the defendant operates an elevator for passengers, the floor dimensions of which are about nine feet one inch by seven feet ten inches. Its door is eight feet and a half in height and three feet and a half in width. The door slides horizontally by means of overhead pulleys upon a track. The plaintiff brought this action to recover for an injury to her finger which was caught between the door and its casing as it was being shut.
She testified that she was in a great hurry to take the train. She had been detained on her way to the station and had then gone to the Trinity Place station of the Boston and Albany Railroad by mistake and had run from there to the defendant’s station, where she had only about two minutes to get her ticket and descend by the elevator and take the train. She said in her testimony, “ I told the elevator man that I wanted to get the Newport train and that I was in a hurry. I said I wanted the train and it was almost time. We were in a hurry. When I got in, people that were between me and the man that was running the elevator pushed me to one side, and apparently then the elevator man was in the act of closing the door. While the elevator man was in the act of closing the door, I put out my hand to save myself and he closed the door to and crushed my hand with it in the jamb of the door. ... I knew the door would be closed just as quickly as he could close it, so I could get my train.” Except the operator of the elevator, who testified that he knew nothing of the accident until more than two weeks after it happened, she was the only witness. She further testified that *357her hand was in such a place that, when the door came to, it struck her hand ; that she had put it somewhere to support herself, and that while it was in that position the door struck it.
It is at least very doubtful whether there was any evidence to warrant a finding that the plaintiff was in the exercise of due care. There was certainly no evidence to show that the operator of the elevator was negligent. By the plaintiffs direction, and to enable her to reach her train, he was trying to move the elevator quickly, and he had no reason to expect that, while he was in the act of closing the door, she would be pushed and would put her hand where the door would close against it. In some particulars the case is like Hines v. Boston Elevated Railway, 198 Mass. 346, and Hannon v. Boston Elevated Railway, 182 Mass. 425. See also Maddox v. London, Chatham & Dover Railway, 38 L. T. (N. S.) 458; Richardson v. Metropolitan Railway, L. R. 3 C. P. 574, n.; Metropolitan Railway v. Jackson, 3 App. Gas. 193.

Judgment on the verdict.